J-S41031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: I.H.W.C., A MINOR CHILD                  IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: B.Z., MOTHER

                                                     No. 581 EDA 2014


                  Appeal from the Decree December 27, 2013
             In the Court of Common Pleas of Northampton County
                      Orphans' Court at No(s): 2013-0074


BEFORE: BOWES, J., DONOHUE, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                           FILED AUGUST 26, 2014

        Appellant, B.Z. (Mother), appeals from the December 27, 2013 decree

involuntarily terminating her parental rights to her minor son, I.H.W.C.1

After careful review, we affirm.2

        The relevant facts and procedural history of this case may be

summarized as follows. I.H.W.C. was born in August 2012, and was placed

in the custody of the Northampton County Division of Children, Youth and
____________________________________________


1

                                                                J.C. (Father).
See Final Decree, 1/16/14, at 1-2. Father is not a party to this appeal.
2
    The Guardian Ad Litem also filed a brief in this matter, wherein it agrees

terminating th
                                                      Guardian Ad Litem Brief
at 5, 9.
J-S41031-14


Families (CYF) three days after birth due to Mother exhibiting severe mental

health issues and being involuntarily committed for mental health treatment.

N.T., 12/17/13, at 23; see also Order for Emergency Protective Custody,



I.H.W.C. dependent. See Order of Adjudication, 9/28/12. Thereafter, the



series of family service plan (FSP) objectives for Mother.      Specifically,

Mother was ordered to cooperate with mental health services; to participate

in and successfully complete psychological evaluations and follow through

with all recommendations; to cooperate with parenting education and life

skills training; and to maintain a stable residence for at least six months.

Permanency Plan/Court Directive and Interim Order, 9/28/12. Additionally,

Mother was granted supervised visitation of I.H.W.C.        See id.; N.T.,

12/17/13, at 23.



Mother became extremely volatile wi

of her supervised visits with I.H.W.C.    N.T., 12/17/13, at 23-24.      The



evaluation, and precluded contact with I.H.W.C. until deemed stable by a

mental health professional. See Final Decree, 12/27/13, at ¶ 4. The record

reflects that Mother failed to complete a psychological or psychiatric

examination, and she has never provided verification of mental health


                                   -2-
J-S41031-14


treatment.     Id. at ¶ 6; see also N.T., 12/17/13, at 24-25.     Furthermore,

Mother has not maintained a stable residence. N.T., 12/17/13, at 24. In



Mother failed to attend the adjudication and permanency review hearings.

Id.

        On October 18, 2013, CYF filed a petition to involuntarily terminate




termination hearing, which Mother did not attend.            Mother, who was

represented by counsel during said hearing, did not present any evidence.

CYF made an offer of proof during the hearing, and introduced the juvenile

                                                                     See N.T.,

12/17/13, at 23-26. CYF did not present testimonial evidence. Thereafter,




2511(a)(1), (5), and (b).3          This timely appeal followed on January 27,

2014.4

____________________________________________


3

parental rights to I.H.W.C. wa
20, 2013, but filed on December 27, 2013.         Thereafter, on December 30,

decree on the record. See
4
    M                                                  Pa.R.A.P. 1925.



                                           -3-
J-S41031-14


     On appeal, Mother raises the following issue for our review.

           A.
                 failed to appear for proceedings because she
                 feared [] Father and when [CYF] stopped her
                 visits very early in the proceeding?



     Preliminarily, we note that in its February 19, 2014 Rule 1925(a)




Opinion, 2/19/14, at 1.   Upon review, we decline to find waiver in this

instance, as Mother was represented by counsel, Robert Glazer, Esquire

(Attorney Glazer), during the termination proceedings, and Attorney Glazer

stated on the record that Mother contests the termination of her parental

rights to I.H.W.C.. See N.T., 12/17/13, at 26-27. Accordingly, we now turn



     We begin by noting our well-settled standard and scope of review.

                 When reviewing a decree entered by the [trial]
           court [regarding a petition to terminate parental
           rights], this Court must determine whether the
           record is free from legal error and if the [trial]

           evidence. Because the [trial] court sits as the fact-
           finder, it determines the credibility of witnesses, and
           on review, we will not reverse its credibility
           determinations absent an abuse of that discretion.

                 In other words, [i]n cases involving [the]
           termination of parental rights, our scope of review is

           factual and legal determinations, are to be
           considered. However, our standard of review is

                                    -4-
J-S41031-14


            limited to determining whether the order of the trial
            court is supported by competent evidence, and
            whether the trial court gave adequate consideration
            to the effect of such a decree on the welfare of the
            child. We have always been deferential to the trial
            court as the fact finder, as the determiner of the
            credibility of witnesses, and as the sole and final
            arbiter of all conflicts in the evidence.

In re E.M.I., 57 A.3d 1278, 1284 (Pa. Super. 2012) (citations omitted).



of record, we must affirm the hearing court even though the record could

                             In re M.G., 855 A.2d 68, 73 (Pa. Super. 2004)

(citations omitted).

                                              In re B.C., 36 A.3d 601, 606

(Pa. Super. 2012).

      The Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, controls termination of

parental rights proceedings. See 23 Pa.C.S.A. § 2511; In re L.M., 923 A.2d

505, 511 (Pa. Super. 2007).     Specifically, Section 2511 requires the trial

court to engage in a bifurcated process before terminating parental rights.

Id.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear

            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court

            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the

                                    -5-
J-S41031-14


           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re Adoption of J.M., 991 A.2d 321, 323 (Pa. Super. 2010) (citation

omitted). Moreover, this Court need only agree with any one subsection of

Section 2511(a) in order to affirm the termination of parental rights. See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied,

863 A.2d 1141 (Pa. 2004).



rights to I.H.W.C. under Sections 2511(a)(1) and (b), which provide as

follows.

           § 2511. Grounds for involuntary termination.

           (a) General rule.           The rights of a parent in
           regard to a child may be terminated after a petition
           filed on any of the following grounds:

                 (1) The parent by conduct continuing for a
                 period of at least six months immediately
                 preceding the filing of the petition either has
                 evidenced a settled purpose of relinquishing
                 parental claim to a child or has refused or
                 failed to perform parental duties.



                                                 The court in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.

                                    -6-
J-S41031-14


            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(1), (b).



warranted termination pursuant to Section 2511(a)(1).       As discussed, this

Court has long recognized that parental rights may be terminated pursuant

to Section 2511(a)(1) if the parent either demonstrates a settled purpose of

relinquishing parental claim to a child or fails to perform parental duties. In

re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003), appeal denied, 859 A.2d

767 (Pa. 2004). We

2511(a)(1), as follows.

            Parental duty is best understood in relation to the
            needs of a child. A child needs love, protection,
            guidance, and support. These needs, physical and
            emotional, cannot be met by a merely passive
            interest in the development of the child. Thus, this
            [C]ourt has held that the parental obligation is a
            positive    duty[,]   which   requires    affirmative
            performance.




            continuing interest in the child and a genuine effort
            to maintain communication and association with the
            child.

In re E.M., 908 A.2d 297, 304-306 (Pa. Super. 2006) (citation omitted).




                                     -7-
J-S41031-14


     Herein, the record reflects that Mother evidenced a settled purpose of

relinquishing parental claim to I.H.W.C. or failed to perform her parental

duties for a period in excess of six months immediately preceding the filing

of the termination petition. Specifically, Mother failed to comply with both

                                                                     er that

would have reinstated her supervised visits with I.H.W.C. At the time of the

filing of the termination petition, Mother had not seen I.H.W.C. for

approximately one year. N.T., 12/17/13, at 25. The record further reflects

that Mother has not maintained a stable residence during the entirety of

                     Id. at 24.    Additionally, Mother failed to personally

                                                                             -

                        Id.                              n, 2/19/14, at 2.

     Mother now contends that she failed to attend any of the termination




was barred from

Brief at 9.   Mother, however, fails to direct this Court to any evidence

demonstrating her alleged fear of Father, and her contention is belied by the

record.   At the December 17, 2013 termination hearing, Attorney Glazer



medical issue. N.T., 12/17/13, at 2. Furthermore, the record reflects that




                                    -8-
J-S41031-14


own conduct, and she has failed to take action to remedy the situation that




supervised visits with I.H.W.C..     Id. at 23-

court directed Mother to obtain a psychological or psychiatric evaluation, but

Mother failed to comply or participate in mental health treatment of any

kind.     Id. at 24-25.; see also Final Decree, 12/27/13, at ¶¶ 4-6.



parental rights to I.H.W.C. pursuant to Section 2511(a)(1).

        We now turn to whether

I.H.W.C. is warranted pursuant to Section 2511(b).

             Pursuant to Section 2511(b), the trial court must
             engage in an analysis of the best interests of the
             child by taking into primary consideration the
             developmental, physical, and emotional needs of the
             child. The trial court must consider intangibles such
             as love, comfort, security, and stability. To this end,
             this [C]ourt has indicated that the trial court must
             also discern the nature and status of the parent-child
             bond, paying close attention to the effect on the
             child of permanently severing the bond.

In re J.F.M., 71 A.3d 989, 997 (Pa. Super. 2013) (citations and quotation

marks omitted).



                                                                   In re K.M.,

53 A.3d 781, 791 (P                       However, in cases where there is no

evidence of a bond between a parent and child, it is reasonable to infer that

                                      -9-
J-S41031-14


                   J.M., supra

extent of the bond-effect analysis necessarily depends on the circumstances

                        Id.

     Instantly,   CYF   counsel,   Valerie   Cammarene,   Esquire   (Attorney

Cammarene) stated during the termination hearing that I.H.W.C. has been

in the same foster home since his placement shortly after his birth, and is

                                                          -cared for in this



the bond between Mother and I.H.W.C., there is no evidence that such a

bond exists. As discussed

time of birth in August 2012, and he has not seen Mother since October

2012, when he was approximately two-months old. Id. at 23. As such, it is

reasonable to infer that no bond exists between I.H.W.C. and Mother. See

J.M., supra



physical, and emotional needs and welfare of I.H.W.C., pursuant to Section

2511(b).

     Based on the foregoing, we affirm the December 27, 2013 decree



Sections 2511(a)(1) and (b).

     Decree affirmed.




                                    - 10 -
J-S41031-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                          - 11 -